Title: To Thomas Jefferson from Jonas Simonds, 20 September 1808
From: Simonds, Jonas
To: Jefferson, Thomas


                  
                     Sr, 
                     Philadelphia 20h Sepr 1808
                  
                  Docter Macaulay of the Army has made Known to me his intention of applying for a majority in the Regiment of Light artillery—From my personal Knowledge of the Docters Character and qualifications and standing here I must beg leave to give him my warmest recomendations for the appointment and best wishes for success in his application and Should be happy to see all the situations in the army filled by men as well qualified as worthy of them and as decidedly and firmly attach’d to the principles of the Government and present Administration as I believe he is, & am Sir, 
                  With Greatest Respect your obedt Servant
                  
                     J Simonds Col
                     
                     6h regt U.S. Infantry
                  
               